DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
A supersonic jet aircraft has at least three turbofan engines that each have identical turbofan engine cores, and provide thrust to the supersonic jet aircraft to perform subsonic flight operations, and two of the three turbofan engines are provide supersonic flight operations, and the three turbofan engines include: a first engine de-activatable during flight to move from a first operational state in which the first engine provides thrust to a second operational state in which the first engine stops providing thrust, the first engine having a non-supersonic inlet, and the other engines of the three turbofan engines provide thrust to the supersonic jet aircraft when the first engine is de-activated and the supersonic jet aircraft performs a supersonic climb operation or a supersonic cruise operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
29 June 2022

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644